ITEMID: 001-98778
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF GALAT v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Mykhaylo Buromenskiy;Peer Lorenzen;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1955 and lives in the town of Kremenchug, Ukraine.
5. At the material time the applicant worked as an accountant at the Cherkasytransgas State company.
6. In May 1998 the authorities revealed a shortfall of 70,000 Ukrainian hryvnyas (UAH) in the Cherkasytransgas accounts. On 30 November 1998 the local police instituted criminal proceedings against the applicant for embezzlement of State funds. On 20 January 1999 criminal proceedings for forgery and negligence were also instituted.
7. On 26 January 1999 criminal proceedings against M. were instituted in connection with the same episode of embezzlement. On 1 April 1999 criminal proceedings against the applicant and M. were joined.
8. On 21 September 1999 the applicant gave a written undertaking not to abscond.
9. The criminal proceedings against M. were terminated on 22 October 1999.
10. On 1 December 1999 the applicant's case was sent to the court.
11. On 18 April 2000 the Kremenchug Court found the applicant guilty of embezzlement of State funds and sentenced her to ten years' imprisonment. The court also ordered confiscation of any property belonging to the applicant.
12. On the same day the applicant was imprisoned.
13. On 7 June 2000 the Poltava Regional Court (since June 2001 the Poltava Regional Court of Appeal) quashed this judgment and remitted the case for additional investigation.
14. On 15 August 2000 the applicant was released.
15. In the course of the investigation several expert reports on handwriting, accountancy and technical criminal questions were submitted.
16. By 11 January 2001 the additional investigation was completed and the case was transferred to the court.
17. On 3 December 2003 the Kremenchug Court found the applicant guilty of embezzlement and sentenced her to five years' imprisonment. The court also disqualified the applicant from holding positions of financial responsibility for three years and ordered confiscation of any property belonging to her.
18. On 12 March 2004 the Poltava Regional Court of Appeal reduced the applicant's sentence to three years and six months' imprisonment.
19. On 11 November 2004 the Supreme Court of Ukraine lifted the three year disqualification from holding positions of financial responsibility and upheld the remainder of the decisions of 3 December 2003 and 12 March 2004.
20. Subsequently the applicant requested the Supreme Court of Ukraine to review the case under the extraordinary review procedure but to no avail.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
